Personal injury action by an infant, and by her father to recover for expenses and loss of services. A verdict was rendered in favor of the infant plaintiff in the sum of $5,000, and in favor of defendant in the father’s action. The trial court set aside the verdict in favor of the infant plaintiff unless she.stipulate to reduce the amount thereof to $1/000. She refused so to stipulate and an order setting the verdict aside and returning the cause to the trial calendar was thereupon entered. From that order the infant plaintiff appeals. Order in so far as it sets aside the verdict in favor of the infant plaintiff reversed on the facts, without costs, and motion denied, on condition that within ten days from the entry of the order hereon the infant plaintiff stipulate that the verdict rendered by the jury *705in her favor be reduced to $2,000. In the event that said plaintiff fail so to stipulate, the order is unanimously affirmed, with costs to abide the event qf the new trial. In our opinion the reduction of the verdict to $1,000 was too drastic. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.